Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the encapsulant dispersal system” in line 4 which lacks antecedent basis in the claim. Perhaps “system” should be “element” as previously recited. 
Claim 7 recites the threat detection element is capable of “monitoring operation and/or movement” of the vehicle but it is unclear how this is accomplished. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Van Dessel . 
For claim 1, Van Dessel (2012/0247373) discloses a theft prevention system, comprising:
a protected compartment (51) including an interior capable of securing one or more valuable items (59, [0040], FIG.3); 
a threat detection element (58) associated with the protected compartment, the threat detection element capable of monitoring (via detecting unauthorized manipulation, tampering, or unallowed unlocking, [0040]) the protected compartment and/or an area within which the protected compartment is located to identify a likely threat against the protected compartment and/or contents of the protected compartment; 
an encapsulant dispersal element (foam generating unit 57 and/or 57’) in communication with the threat detection element and capable of dispersing an expandable encapsulating material (quick hardening foam, preferably polyurethane foam) into the interior of the protected compartment upon actuation by the threat detection element; and 
the expandable encapsulating material capable of restricting access (the hardening foam may envelop and engulf not only the valuables but the entire content inside the cage) to the interior of the protected compartment and/or preventing removal (electronics and telecommunication means will be trapped) of the contents from the interior of the protected compartment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dessel as applied above in view of Rachael, III (4892345). 
For claim 2, Van Dessel lacks the protected compartment being an armored vehicle.  
Rachael teaches the protection of cargo in armored vehicles (Abstract) and teaches wherein the protected compartment is an armored vehicle (the present invention will be seen to comprise an armored vehicle, generally designated 10, and which preferably includes a unitized body construction having a forward crew section 12 joined to a rearward vault or cargo section 14, col 3, lines 20-24).
It would have been obvious to one of ordinary skill in the art to modify Van Dessel with the teaching of Rachael for the purpose of transporting valuable cargo while providing protection, safety and security (see Rachael, Abstract).
For claim 7, the threat detection element of Van Dessel is capable of monitoring movement of the armored vehicle (where Van Dessel already set forth the system includes a track and trace unit to monitor movement).  
The encapsulant dispersal element is capable of delivering the expandable encapsulating material over access points (claim 8) (Van Dessel at [0013]) to the interior of the protected compartment as well as throughout (claim 9) (Van Dessel at [0012]) substantially an entirety of the interior of the protected compartment.  
For claim 12, the expandable encapsulating material comprises a foaming polymer (Van Dessel at [0009]).  
For claim 13, the expandable encapsulating material is capable of removal from the interior of the protected compartment and/or the contents of the interior of the protected compartment (Van Dessel at [0014] where the foam can be cut out).  
Van Dessel, as modified, fails to disclose the threat detection element capable of monitoring an environment in which the armored vehicle is located (claim 3) for visual indicators (claim 5) of a threat against the protected compartment and/or the contents of the protected compartment.  
Rachael teaches wherein the threat detection element is capable of monitoring an environment in which the armored vehicle is located (the present invention will be seen to comprise an armored vehicle, generally designated 10, and which preferably includes a unitized body construction having a forward crew section 12 joined to a rearward vault or cargo section 14, col 3, lines 20-24; although the two side mounted cameras 78,78 provide adequate surveillance over any activity in the areas adjacent the cargo compartment doors 68, 70 and 72, and the crew members within the forward cab 12 already have a sweeping view of a substantial area laterally and forward of the vehicle, a blind area exists directly to the rear of the vehicle. Accordingly, surveillance is provided for this area by means of a video camera 108 mounted within a recess 110 formed in the vehicle back wall 112, col 5, lines 8-17) for visible indicators of a threat against the protected compartment and/or the contents of the protected compartment. 
It would have been obvious to one of ordinary skill in the art to modify Van Dessel, as modified, with the teaching of Rachael for the purpose of transporting valuable cargo while providing protection, safety and security with a 360 degree view of the area (see Rachael, Abstract).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dessel as modified above in view of CN 112078803 or CN 213473534.  
For claims 10-11, Van Dessel, as modified disclose the encapsulant dispersal element is capable of completely delivering the expandable encapsulating material ‘quickly’ and expanding and substantially hardening ‘quickly’ but is silent on the duration of that quick time being five seconds or less.  
CN 112078803 and CN 213473534 both teach the use of expandable foam for air bags where the foam expands and finishes solidifying into shape in five seconds. 
It would have been obvious to one of ordinary skill in the art to have limited the quick foam of Van Dessel to an expanding and hardening time limit of five seconds as taught by both CN 803 and CN 534 in order to allow for a minimum amount of time (a specific number) for the theft of the valuables (specific characteristic). 
It should be noted, that although Van Dessel, as modified above, does not discreetly disclose the range of time (five seconds “or less”) as claimed, the five second time limit disclosed does fall within the claimed range and therefore satisfy the claim requirements.  
In addition, if a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05).  Furthermore, there is no evidence of criticality of the claimed range.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed range (five second “or less”) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dessel, as modified, with respect to claim 3 above, and further in view of Cirker (2008/0224862).
For claim 4, Van Dessel, as modified, fails to disclose the threat detection element capable of monitoring the environment for audible indicators of a threat as recited. 
Cirker teaches wherein monitoring comprises monitoring the environment for audible signals of a threat (the local communication of threat level information may be provided by local threat level changes (222) as input by a graphical user interface (GUI) or “voice” command, or as triggered by a direct local alarm input (224), as generated by a the triggering of a panic button, intrusion sensor (i.e. motion detection, “glass breakage”, forced entry, etc.), fire alarm (heat/smoke/fire detection, pull boxes), power failure indicator, and/or environmental sensors (i.e. water, humidity, temperature, vibration) ([0022]). 
It would have been obvious to one of ordinary skill in the art to modify Van Dessel, as modified, with the teaching of Cirker for the purpose of obtaining threat information audibly (see Cirker, [0022]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dessel as applied above with respect to claim 3 above and further in view of Cirker (2008/0224862).
For claim 6, Van Dessel, as modified, fails to disclose the theft prevention system wherein the threat detection element is capable of determining a likelihood that the protected compartment and/or the contents of the protected compartment are threatened and, in the event that the likelinood ‘exceeds a predetermined threshold’, of actuating the encapsulant dispersal system.
Criker teaches wherein the threat detection element is capable of determining a likelihood that the protected compartment and/or the contents of the protected compartment are threatened (the method begins by first setting up the threat based security system including establishing sensitivity and threat thresholds (step 400) (see [0034]; Fig. 4) and, in the event that the likelihood exceeds a predetermined threshold, of actuating a protection system (Once the perceived threat level indicator is received (step 430), the threat level is evaluated and the proper authorities are notified (step 440) if the threat level triggers a need to contact authorities, [0036]). 
It would have been obvious to one of ordinary skill in the art to modify Van Dessel, as modified, with the teaching of Cirker for the purpose of customizing event responses based on risk levels (see Cirker, [0003-0004]).

Claims 14, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dessel as applied above in view of Cirker. 
For claim 14, Van Dessel discloses a method for preventing theft (Protection and Tracking System for Valuables, Title) of contents of a protected compartment (the protection unit may consist in an automatic teller machine cassette 51 known in the art. The inside of said cassette comprises several compartments, one of which may be equipped with... the valuables 59, [0040]; see Fig. 3) comprising: 
monitoring the protected compartment and/or an area in which the protected compartment is located (several compartments, one of which may be equipped with... a detection unit 58...Unauthorized manipulation, tampering or unallowed unlocking of the cassette is detected by the detection unit 58 which triggers..., [0040]); 
in the event of a threat, introducing an expandable encapsulating material into the interior of the protected compartment (a foam generating unit 57 and/or 57'... Unauthorized manipulation, tampering or unallowed unlocking of the cassette is detected by the detection unit 58 which triggers the spraying of a quick hardening foam within the cassette, thus embedding and trapping at least the valuables and the track and trace unit into a block of foam, preferably polyurethane foam, para 0040); and 
enabling the expandable encapsulating material that has been introduced into the interior of the protected compartment to expand and to harden to limit access to the interior of the protected compartment and/or to encapsulate the contents within the interior of the protected compartment (The hardened foam may in fact envelop and engulf not only the valuables but the entire content of the inside cage, possibly including the battery, electronics and telecommunication means so that these means will be trapped, while still operating, and difficultly accessible to the robbers after activation of the security system, para 0038).
Van Dessel fails to explicitly disclose determining a threat level based on the monitoring; determining whether the threat level meets or exceeds a threshold threat level; the event of a threat comprising when the threat level meets or exceeds the threshold threat level.
Cirker is in the field of surveillance (Abstract) and teaches determining a threat level based on the monitoring (the system (200) is ready to receive perceived threat level indicators (step 430). 
The threat level indicators may be received by the system (200) from a number of sources including, but in no way limited to an operations center (210; FIG. 2) or local alarm inputs (224).
Once the perceived threat level indicator is received (step 430), the threat level is evaluated, see [0036]; a direct local alarm input (224), as generated by a the triggering of a panic button, intrusion sensor (i.e. motion detection, glass breakage, forced entry, etc.), fire alarm (heat smoke/fire detection, pull boxes), [0022]; also see Fig. 4); determining whether the threat level meets or exceeds a threshold threat level (the method begins by first setting up the threat based security system including establishing sensitivity and threat thresholds (step 400). [0034]; also see Fig. 4); the event of a threat comprising when the threat level meets or exceeds the threshold threat level (Once the perceived threat level indicator is received (step 430), the threat level is evaluated and the proper authorities are notified (step 440) if the threat level triggers a need to contact authorities, [0036]).
It would have been obvious to one of ordinary skill in the art to modify Van Dessel with the teaching of Cirker for the purpose of customizing event responses based on risk levels (see Cirker, [0003] and [0004]).
The encapsulant dispersal element is capable of delivering the expandable encapsulating material over access points (claim 18) (Van Dessel at [0013]) to the interior of the protected compartment as well as throughout (claim 19) (Van Dessel at [0012]) substantially filling an entirety of the interior of the protected compartment.  
For claim 22, Van Dessel further disclose the step of removing the expandable encapsulating material from the interior of the protected compartment and/or the contents of the interior of the protected compartment by cutting (Van Dessel at [0014] where the foam can be cut out).  
For claim 17, Van Dessel, as modified, discloses the step of monitoring, determining the threat level and determining whether the threat level meets or exceeds a threshold threat level comprise continuously monitoring the protected compartment and/or an area in which the protected compartment is located (If, however, the perceived threat level does not exceed the threshold for an identified group (NO, step 460), the surveillance equipment associated with the group's areas is not activated (step 480). 
According to this exemplary embodiment, the system continues monitoring and collecting surveillance data on the identified group until another perceived threat level indicator is received (step 430), para 0038; also see Fig. 4 [loop for continuous monitoring}), continuously determining the threat level based on the continuously monitoring, and continuously determining whether the threat level meets or exceeds the threshold threat level (see Fig. 4).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dessel, as modified and applied above, and further in view of Rachael, III and/or Cirker. 
Van Dessel, as modified, fails to disclose the step of monitoring comprises monitoring an environment within which an armored vehicle that comprises the protected compartment is located, the monitoring being at least one of audible signals of a threat and visible signals of a threat.  
Rachael teaches monitoring an environment within which an armored vehicle that comprises the protected compartment is located (the present invention will be seen to comprise an armored vehicle, generally designated 10, and which preferably includes a unitized body construction having a forward crew section 12 joined to a rearward vault or cargo section 14, col 3, lines 20-24; although the two side mounted cameras 78,78 provide adequate surveillance over any activity in the areas adjacent the cargo compartment doors 68, 70 and 72, and the crew members within the forward cab 12 already have a sweeping view of a substantial area laterally and forward of the vehicle, a blind area exists directly to the rear of the vehicle. Accordingly, surveillance is provided for this area by means of a video camera 108 mounted within a recess 110 formed in the vehicle back wall 112, col 5, lines 8-17).
It would have been obvious to one of ordinary skill in the art to modify Van Dessel with the teaching of Rachael for the purpose of transporting valuable cargo while providing protection, safety and security with a 360 degree view of the area (see Rachael, Abstract).
Alternatively, Cirker teaches wherein monitoring comprises monitoring the environment for at least one of audible signals of a threat and visible signals of a threat (the local communication of threat level information may be provided by local threat level changes (222) as input by a graphical user interface (GUI) or voice command, or as triggered by a direct local alarm input (224), as generated by a the triggering of a panic button, intrusion sensor (i.e. motion detection,. glass breakage, forced entry, etc.), fire alarm (heat/smoke/fire detection, pull boxes), power failure indicator, and/or environmental sensors (i.e. water, humidity, temperature, vibration), [0022]). 
It would have been obvious to one of ordinary skill in the art to modify Van Dessel with the teaching of Cirker for the purpose of obtaining threat information from common sensors remotely or audibly (see Cirker, [0022]).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dessel as modified above in view of CN 112078803 or CN 213473534.  
Van Dessel, as modified, discloses introducing the expandable encapsulating material into the interior of the protected compartment “quickly” and enabling the expandable encapsulating material that has been introduced into the interior to expand and harden “quickly” but does not specify a time frame for what “quickly” entails and specifically lacks that time frame being five seconds or less.  
CN 112078803 and CN 213473534 both teach the use of expandable foam for air bags where the foam expands and finishes solidifying into shape in five seconds. 
It would have been obvious to one of ordinary skill in the art to have limited the quick foam of Van Dessel to be introduced, expanded, and hardened in a time limit of five seconds as taught by both CN 803 and CN 534 in order to allow for a minimum amount of time (a specific number) for the theft of the valuables (specific characteristic). 
It should be noted, that although Van Dessel, as modified above, does not discreetly disclose the range of time (five seconds “or less”) as claimed, the five second time limit disclosed does fall within the claimed range and therefore satisfy the claim requirements.  
In addition, if a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05).  Furthermore, there is no evidence of criticality of the claimed range.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed range (five second “or less”) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616